—In an action to recover damages for personal injuries, etc., the plaintiffs Raychelle Copland and Donna Marie Counts appeal (1) from an order of the Supreme Court, Westchester County (Nastasi, J.), entered May 24, 1993, which denied their motion to vacate stipulations of discontinuance of their action against Crabtree Nissan, Inc., and Nissan Motor Corporation, and (2) as limited by their brief, from so much of an order of the same court, entered October 29, 1993, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order entered May 24, 1993, is dismissed, as that order was superseded by the order entered October 29, 1993, made upon reargument; and it is further,
Ordered that the order entered October 29, 1993, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent Crabtree Nissan, Inc., is awarded one bill of costs.
The appellants failed to establish grounds for vacating the stipulations of discontinuance (see, Muller v City of New York, 113 AD2d 877.) Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.